Citation Nr: 0013292
Decision Date: 05/19/00	Archive Date: 09/08/00

DOCKET NO. 98-14 914               DATE MAY 19, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for a
herniated nucleus pulposus and fusion, thoracic spine, with
scoliosis and shortening of the right lower extremity, for the
period from March 28, 1990 to July 16, 1995.

2. Entitlement to an effective date earlier than July 17, 1995 for
a schedular rating greater than 60 percent and/or a grant of a
total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran, his wife and his mother

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) of
the Department of Veterans Affairs (VA) on appeal from rating
determinations in October 1994 and August 1997 by the Pittsburgh,
Pennsylvania, Regional Office (RO).

In March 1990, the veteran filed a claim for service connection for
scoliosis and a shortened right leg as secondary to his service-
connected thoracic spine disability. In October 1994, the RO
continued a 40 percent evaluation, effectuating an October 1994
Board decision, which granted service connection for scoliosis as
part and parcel of the service-connected thoracic spine disability.
The veteran disagreed with the 40 percent evaluation and perfected
an appeal. In August 1997, the RO expanded service connection to
include shortening of the right lower extremity and increased the
assigned rating from 40 percent to 60 percent, effective July 17,
1995. In that same rating decision the RO granted entitlement to
TDIU benefits, effective July 17, 1995. The veteran filed a timely
appeal to the effective dates of those determinations.

Inasmuch as the issue of entitlement to an evaluation in excess of
40 percent for the thoracic spine disability was previously fully
developed for appellate review, that issue is still properly before
the Board, despite the expansion of the grant of service connection
to include scoliosis and right leg shortening and the assignment of
the 60 percent rating. Therefore, the increased rating issue has
been recharacterized to reflect the Board's recognition that the
veteran's claim has been pending since March 1990.

2 -

In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of
Appeals for Veterans Claims (Court) held that on a claim for an
original or increased rating, the claimant will generally be
presumed to be seeking the maximum benefit allowed by law and
regulation. In this case, while a 60 percent rating for the
thoracic spine is the highest possible schedular evaluation under
the diagnostic code (5293) currently utilized to evaluate the
disability, it cannot be said that it is the highest possible
evaluation of the veteran's back disability. See 38 C.F.R.
3.321(b)(1) (1999) or 38 C.F.R. 4.71a, Codes 5285 and 5286 (1999).

However, the Board notes that in subsequent communications to the
RO the veteran indicated his apparent satisfaction with the 60
percent rating and the record does not contain a notice of
disagreement as to this issue. Consistent with the above, in a VA
Form 646, dated in September 1998 the veteran offered argument in
support of an evaluation in excess of 40 percent prior to July 17,
1995 and the effective date of the total rating, only. For that
reason, the issue of an evaluation in excess of 60 percent since
July 17, 1995 is not considered to be in appellate status and will
not be considered by the Board. See Holland v. Brown, 9 Vet. App.
324 (1996); AB v. Brown, 6 Vet. App. 35 (1993). On the other hand,
if the veteran desires to pursue an evaluation in excess of 60
percent from July 17, 1995, he should specifically do so in writing
to the RO.

REMAND

The veteran contends, in substance, that an effective date earlier
than July 17, 1995, for the grant of an increased disability rating
for the veteran's service connected thoracic spine disability is
warranted. Specifically he asserts that a disability evaluation
higher than 40 percent should be effective from March 1990, the
date he initiated the claim. He also contends that he should be
awarded TDIU benefits prior to July 17, 1995.

The applicable law and regulations concerning effective dates state
that, except as otherwise provided, the effective date for an
increased evaluation will be the date of

- 3 -

receipt of claim or the date entitlement arose, whichever is later.
38 U.S.C.A. 5110(a); 38 C.F.R. 3.400(o)(1). The effective date of
an award of increased compensation is the earliest date as of which
it is factually ascertainable that an increase in disability had
occurred, if a claim is received within one year from such date;
otherwise, date of receipt of claim. 38 C.F.R. 3.400(o)(2). see
also Servello v. Derwinski, 3 Vet. App 196, 198 (1992). Harper v.
Brown, 10 Vet. App. 125 (1997).

However, in order to make this determination, all pertinent medical
records must be obtained and added to the claims file. The Board
notes a formal claim for TDIU benefits (VA Form 21-8940) was filed
in July 1995. In support of his claim the veteran submitted a
decision of the Social Security Administration (SSA) pertaining to
his disability award. It reflects that in May 1995, he was found to
be "disabled" within the SSA's operative statutes and regulations.
The record does not contain the medical evidence used to make the
determination.

Because the question of the veteran's unemployability due to
service-connected disability is at issue here, the RO should obtain
the veteran's SSA records. The Court has held that although the SSA
decision with regard to unemployability is not controlling for
purposes of VA adjudication, the SSA decision is pertinent to a
determination of the appellant's ability to engage in substantially
gainful employment. See Martin v. Brown, 4 Vet. App 136, 140
(1993). Moreover, in Murincsak v. Derwinski, 2 Vet. App. 363, 370
(1992), the Court stated that the Board breached its duty to assist
the appellant when it based its conclusion on the SSA decision and
did not obtain the appellant's SSA records. In light of the Court's
holding, the Board requests that the RO obtain a copy of any
records supporting the SSA decision.

The Board also finds that a remand is warranted on the increased
rating issue. The Court has long held that if a determination on
one issue could have a significant impact on the outcome of another
issue, such issues are considered inextricably intertwined and the
VA is required to decide those issues together. Harris v.
Derwinski, 1 Vet. App. 180 (1991). In this case, the veteran's
service-connected thoracic spine disability is currently rated as
60 percent disabling and his TDIU

- 4 -

claim appears to be entirely based on this condition. Accordingly,
the Board finds that the veteran's increased rating claim is
inextricably intertwined with his claim for determination of an
earlier effective date for TDIU, and that his claim for a rating
higher than 40 percent, for the period prior to July 17, 1995
cannot be fairly adjudicated prior to the RO's development of the
evidence as set forth in this remand. See Holland v. Brown, 6 Vet.
App. 443, 446 (1994) (A TDIU rating claim predicated on a
particular service-connected condition is "inextricably
intertwined" with a rating increase claim regarding the same
condition). Adjudication of the increased rating claim prior to the
RO's attempts to obtain the previously mentioned SSA records, and
VA treatment records, would therefore be premature and
inappropriate.

Accordingly, the case is REMANDED to the RO for the following
action:

1. The SSA should be contacted and requested to provide any
administrative decisions and associated medical records used to
determine the veteran's case. Any attempts to request the
information, and replies from SSA, must be documented in the claims
file.

2. The RO should request the veteran to identify the names,
addresses, and approximate dates of treatment of all health care
providers who may possess additional records pertinent to his claim
from March 1990 to July 1995. After securing any necessary
authorization from the veteran, the RO should attempt to obtain
copies of those treatment records identified by the veteran which
have not been previously secured.

3. When the above-requested records have been obtained, to the
extent possible, the RO should make a determination concerning
whether further development of the records is appropriate, to
include securing an opinion from a VA examiner. In the event the RO

5 -

determines it necessary to obtain such opinion, the VA examiner
should be asked to review all the records in the claims folder and
then provide the rationale for all conclusions and opinions
expressed. A copy of this REMAND should be made available to
examiner as well.

4. After undertaking any further development deemed appropriate in
addition to that specified above, the RO should again review the
records and readjudicate the issues of an evaluation in excess of
40 percent for the service-connected thoracic spine disability and
entitlement to an earlier effective date for the grant of TDIU,
prior to July 17, 1995. In this regard, it is noted that the
increased rating claim has been pending since March 1990. If the
determinations remain unfavorable to the veteran, he and his
representative should be furnished with a supplemental statement of
the case, which should specifically discuss all pertinent laws and
regulations to include 38 C.F.R. 3.400. They should be given an
opportunity to respond.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory

- 6 -

Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

N.R. ROBIN 
Member, Board of Veterans' Appeals 

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



